852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John TIMSON, Plaintiff-Appellant,v.STATE OF OHIO;  Judge William Ammer;  Michael D. Miller;Timothy Mitchell;  Unknown Defendants & Bonding Companies;Samuel Pierce & U.S. Dept. of HUD;  Columbus Metro HousingAuth.;  Emens, Heud & McClatchey;  Unnamed Contractors &Rico Violators;  Judges & Administrators of the FranklinCty. Municipal Court & Common Pleas Court, Defendants-Appellees.
No. 87-4121.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and JAMES H. JARVIS, District Judge.*

ORDER

2
This pro se plaintiff appeals the district court's order denying injunctive relief and dismissing several defendants.  He also moves the court for appointment of counsel.  This matter has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this court unanimously concludes that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we conclude that the only issue properly presented in this appeal is whether the district court abused its discretion in denying injunctive relief.  We conclude that it was not demonstrated that the district court abused its discretion in denying the extraordinary relief sought by plaintiff.


4
Accordingly, the district court's judgment entered December 9, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's request for appointment of counsel is hereby denied without prejudice to his right to renew same in the district court.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation